Mr. Justice Green delivered the opinion ox the Court. Appellants do not claim the debt secured by the mortgages was not due and payable and amounted to the sum found due by the court, nor that the mortgagors were not liable to pay the same as decreed; nor that the property when sold en masse brought less than its full value. Ho claim is made of fraud or inadequacy of the price for which the master sold it, but it is claimed. the statutory provision requiring real property taken on execution to be sold in separate parcels, if susceptible of division, was violated, to the injury of those who made such grossly inadequate bids, and to the injury of Stone by not giving those bidders certificates and thus permitting him to redeem by paying a sum sufficient to satisfy the costs of suit and necessary expenses of making the sale. These bidders were notified before bidding of the right reserved by the master to sell en masse, if the rights of the parties required it, and they bid subject to that condition. It was the duty of the master to so sell the property as to procure the most money with the least injury to the mortgagors. This he could not do by selling in separate parcels, but when sold together it brought enough to pay the debt, interest, costs and all expenses. Hone of the parties were injured thereby. The mortgage was paid in full by the proceeds of the sale and the debtors discharged from the burden of the debt. It is only on the ground of fraud, or that some one has been injured by the sale of several parcels or tracts of land en masse that the sale will be set aside in chancery. Ross v. Meek et al., 5 Gil. 171; Gillespie v. Smith et al., 29 Ill. 473; Prather v. Hill, 36 Ill. 402; Fergus v. Woodworth, 44 Ill. 378; Martin v. Hargardine, 46 Ill. 322; Hay v. Baugh, 77 Ill. 500; Fairman v. Peck, 87 Ill. 156. Counsel for appellant also suggests that the rule requiring a sale of lands under a decree to be made in the inverse order of alienation was not observed and therefore the sale ought to have been set aside. Ho case is made by this record warranting the application of this rule. Dates v. Winstanly, 53 Ill. App. Rep. 630. The master followed the directions of the decree in making the sale as he did, and acted for the best interest of the parties in so doing. The court did not err in refusing to set aside the sale. The order and decree of the Circuit Court is affirmed.